EXHIBIT (a)(1)(C) CLEARONE COMMUNICATIONS, INC. Notice of Guaranteed Delivery of Shares of Common Stock (Not to be used for Signature Guarantee) This form, or a form substantially equivalent to this form, must be used to accept the Tender Offer (as defined below) if certificates for the shares of common stock of ClearOne Communications, Inc. are not immediately available, if the procedure for book-entry transfer cannot be completed on a timely basis, or if time will not permit all other documents required by the Letter of Transmittal to be delivered to the Depositary (as defined below) prior to the Expiration Date (as defined in Section 1 of the Offer to Purchase defined below). Such form may be delivered by hand or transmitted by mail or overnight courier to the Depositary.See Section 3 of the Offer to Purchase.The eligible institution which completes this form must communicate the guarantee to the Depositary and must deliver the Letter of Transmittal and certificates for Shares to the Depositary within the time shown herein.Failure to do so could result in a financial loss to such eligible institution. The Depositary for the Tender Offer is: By Mail or Overnight Courier: By Hand: American Stock Transfer & Trust American Stock Transfer & Trust Company Company Operations Center Attn: Reorganization Department Attn: Reorganization Department 59 Maiden Lane 6201 15th Avenue Concourse Level Brooklyn, NY 11219 New York, NY 10038 For assistance call (877) 248-6417 or (718) 921-8317 Delivery of this instrument to an address other than as set forth above will not constitute a valid delivery. This form is not to be used to guarantee signatures.If a signature on a Letter of Transmittal is required to be guaranteed by an Eligible Institution under the instructions thereto, such signature guarantee must appear in the applicable space provided in the signature box on the Letter of
